NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANDREW ROSS SWEITZER,                        )
DOC #R52921,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D17-4701
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Rachael Reese of O'Brien Hatfield, P.A.,
of Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.

PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.